DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mitsumoto, et al. (US10263256 B2).

Regarding claim 1, Mitsumoto discloses a positive electrode active material for lithium secondary batteries (see Technical Field section). Mitsumoto discloses a positive electrode active material (see Technical Field section). Mitsumoto discloses a Li-[Mn-Ti]-O based material (see the material Li1.04Ni0.45Mn1.33Ti0.13Al0.05O4 in Table 1, Example 6). Additionally, Mitsumoto discloses that the composite oxides are capable of three-dimensionally intercalating and deintercalating lithium ions (P1/C1/L57-50) corresponding to the claimed “material to allow reversible intercalation and reversible deintercalation of Li.” While Mitsumoto does not explicitly disclose a dopant, the aluminum (Al) present in the material Li1.04Ni0.45Mn1.33Ti0.13Al0.05O4 (Table 1, Example 6) has an oxidation number of 3 and corresponds to the claimed limitation of “doped with a dopant (Me) having bivalent to hexavalent oxidation numbers”.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tabuchi, et al. (US 20080116418 Al).

Regarding claim 1, Tabuchi discloses positive electrode materials for lithium-ion batteries (see [0002]). Tabuchi discloses positive electrode materials (see Abstract). Tabuchi discloses a lithium-manganese-based composite oxide containing Ti (see Abstract) corresponding to the claimed “Li-[Mn-Ti]-O based material.” Additionally, Tabuchi discloses lithium reversibly deintercalated and intercalated into the positive electrode ([0006]). While Tabuchi does not explicitly disclose a dopant, the nickel (Ni) present in the material Li1+x(Mn1-n-mNimTin)1-xO2, wherein 0<X≤0.33, 0.05<m<0.3, and 0.3<n<0.5 ([0029]) corresponds to the claimed limitation of “the positive electrode active material is doped with a dopant (Me) having bivalent to hexavalent oxidation numbers.”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over  Kobayashi et al. (Materials Today, 37 (2020) 43-55) in view of Dixit et al 2017 J. Electrochem. Soc. 164 A6359).

Regarding claim 1, Kobayashi discloses a positive electrode for use in rechargeable lithium batteries (see Abstract and P44/C(left)/L4-5). Kobayashi discloses the material Li1.17Ti0.33Mn0.5O2 (Figure 1a) corresponding to the claimed “Li-[Mn-Ti]-O based material.” Kobayashi further discloses percolative migration of Li ions in the disordered structure (P44/C(left)/2nd ¶, 3rd to last sentence) corresponding to the claimed “reversible intercalation and reversible deintercalation of Li.” Kobayashi is silent toward a dopant, however, Kobayashi recognizes the need for improvement in the cyclability of the Li1.17Ti0.33Mn0.5O2 material and points to the loss of reversible capacity being associated with oxygen loss (P53/C(right)/1st ¶, last sentence). 
	Dixit teaches a similar positive electrode material (Abstract). Dixit further teaches Al3+ doping to stabilize positive electrode materials (Abstract) corresponding to the claimed limitation of “doped with a dopant (Me) having bivalent to hexavalent oxidation numbers.” Additionally, Dixit teaches that lattice doping of Al cations have been shown to aid the concurrent events of oxygen loss and cation migration (P43/C(left)/2nd and 3rd ¶). Dixit further teaches that Al stabilizes the structure of the cathode material via strong Al-O bonding due to a significant Al(s)-O(p) overlap (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the positive electrode material of Kobayashi with a dopant as taught by Dixit in order to achieve increased cyclability by mitigating oxygen loss.  

Regarding claim 2, modified Kobayashi discloses all of the claim limitations as set forth above. Modified Kobayashi rendered obvious the positive electrode material Li1.17+y[Ti0.33Mn0.5]1-xAlxO2. Kobayashi discloses materials with Ti proportions ranging from 0.13-0.55 and Mn proportions ranging from 0.18-0.8 (Figure 1a). Kobayashi teaches Mn-enrichment relative to the Ti proportion is beneficial for stabilizing anionic redox and increasing electronic conductivity (P51/C(right)/L11-16). Kobayashi does not explicitly disclose a material with a Ti and Mn ratio of [Mn0.45Ti0.35]1-x. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the encompassing portion of the range for the amounts of Mn and Ti in the positive electrode material of modified Kobayashi with the reasonable expectation that such a selection would stabilize anionic redox and increase electronic conductivity (see MPEP 2144.05). 
Dixit teaches that the Al dopant should be provided such that x≤0.05 in order to not significantly change the electronic structure (P6365/C(left)/L14-15) yet retain the benefit of increased structural stability (P6365/C(left)/conclusion), which closely overlaps the claimed range. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the overlapping portion of the range for the amount of dopant in the positive electrode material of modified Kobayashi with the reasonable expectation that such a selection would balance not changing the electronic structure yet benefiting from increased stability (see MPEP 2144.05). 
Kobayashi teaches -0.18≤y≤0.02 (Figure 1a) which overlaps the claimed range of -0.02≤y≤0.02. Kobayashi further teaches that Li-excess metal oxides retain Li migrations pathways for non-layered materials (P44/C(left)/2nd ¶, 3rd to last sentence)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the overlapping portion of the range with the reasonable expectation of benefiting Li migration. 

Regarding Claim 3, modified Kobayashi discloses all of the limitations as set forth above including the positive electrode material for a rechargeable lithium battery (see Abstract and P44/C(left)/L4-5).  Kobayashi further teaches that their work is related to increasing the energy density of lithium-ion batteries (P44/C(left)/L7-8), thus rendering obvious to person of ordinary skill in the art to use the positive electrode material for a lithium secondary battery. The skilled artisan would have had a reasonable expectation of success in doing so.  The Examiner notes that batteries inherently possess the claimed “negative electrode including a negative electrode active material and an electrolyte”. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,139,475 B2 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the cathode active material, Li
This is a NOT a provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

Claims 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/883580, published as US 2021/0184211 A1 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 1  in the instant application is narrower due to the use of "is" compared to "comprising" in claims 1-3 of the reference application. Therefore, claim 1 of the instant application is rendered obvious by claim 1 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA E CLARY whose telephone number is (571)272-2854. The examiner can normally be reached Monday - Friday 8:30-5:30.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan G. Leong can be reached on (571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.C./
Kayla E. ClaryExaminer, Art Unit 4162                                                                                                                                                                                                        

/JONATHAN G LEONG/Supervisory Patent Examiner, Art Unit 4162                                                                                                                                                                                                        8/18/2022